PER CURIAM.
The former wife appeals an order denying two motions for contempt against her former husband for failure to pay child support and her subsequent motion to vacate that order. The appeal centers around miscalculations upon which the orders are based. We agree there has been a miscalculation of arrearages in child support and therefore reverse and remand the case for a redetermination of the amount owed.
The final judgment of dissolution entered in 1992 required the former husband to pay $350.00 per week in child support. On July 1, 2000, the former husband unilaterally reduced his child support payments to $232.00 per week. On September 21, 2001, the former husband filed a petition to modify his child support obligation.
He continued to pay $232.00 weekly (instead of the ordered $350.00) until entry of an order on October 31, 2002. That order reduced the child support to “$198.50 per week effective with the payment due on November 1, 2002, but retroactive to September 21, 2001.” The court then granted the former husband retroactive credit for the difference in the amount of child support required by the final judgment of dissolution and the amount of his newly *458modified obligation between September 21, 2001 and November 1, 2002.
Unfortunately, the trial court failed to consider that the former husband had reduced his obligation from July 1, 2000 through September 21, 2001 by $118.00 per week (the difference between $350.00 and $232.00). Therefore, the amount owed in back child support is $118.00 multiplied by the number of weeks between those dates, plus interest.
Furthermore, the court must revisit the amount of retroactive credit awarded to the former husband. In the period between the husband’s filing of the September 21, 2001 petition for modification and the October 31, 2002 modification order, the former husband continued to pay the reduced amount of $232.00 per week. Therefore, he is entitled only to the difference between the $232.00 weekly he paid and the modified amount of $198.50 per week, plus interest.
We reverse the orders and remand for a recalculation of the child support arrearag-es owed to the former wife and the retroactive credit due the former husband.
REVERSED and REMANDED.
POLEN, MAY, JJ., and GOLD, MARC, Associate Judge, concur.